United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3015
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Clyde Barrett,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 6, 2005
                                Filed: May 24, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Clyde Barrett challenges the sentence imposed by the district court1 upon his
guilty plea to possessing cocaine base with intent to distribute and possessing a
firearm in relation to a drug-trafficking crime. The district court sentenced Barrett
to 5 years imprisonment on the drug count, a consecutive 5-year term of
imprisonment on the firearm count, and concurrent terms of 5 years supervised
release. His counsel has filed a brief and moved to withdraw pursuant to Anders v.


      1
        The Honorable Carol E. Jackson, Chief Judge, United States District Court
for the Eastern District of Missouri.
California, 386 U.S. 738 (1967), and Barrett has not filed a pro se supplemental brief.

       Barrett pleaded guilty pursuant to a plea agreement that included a waiver of
the right to appeal all nonjurisdictional issues. We enforce this appeal waiver,
because it was made knowingly, and no miscarriage of justice would result. Barrett
indicated that his plea was voluntary and knowing, and the district court also
discussed the appeal waiver with Barrett at the plea hearing. This appeal falls within
the scope of the waiver; and Barrett’s sentence was mandated by statute and is
consistent with the plea agreement. See United States v. Andis, 333 F.3d 886, 889-91
(8th Cir.) (en banc) (court should enforce appeal waiver and dismiss appeal where it
falls within scope of waiver, both plea agreement and waiver were entered into
knowingly and voluntarily, and no miscarriage of justice would result), cert. denied,
540 U.S. 997 (2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to
withdraw.
                     ______________________________




                                          -2-